NUMBER 13-07-394-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

EDUARDO A. TREVINO,							 Appellant,

v. 

SR. WARDEN MR. PAUL MORALES, ET AL.,			Appellees.
 

On appeal from the 36th District Court 
of Bee County, Texas

 

MEMORANDUM OPINION


Before Justices Rodriguez, Garza, and Vela

Memorandum Opinion by Justice Vela

 
	Appellant, Eduardo A. Trevino, files this pro se and in forma pauperis appeal against
appellees, Senior Warden Paul Morales, Senaida Ambriz, Candace Moore, and Michael
Martinez, complaining of the trial court's order dismissing  his case.  By two issues, Trevino
argues that the trial court erred in arbitrarily dismissing his case without reason and in
failing to grant him a new trial.  We affirm.  
I. Background
	Trevino is an inmate incarcerated in the Texas Department of Criminal Justice.  He
filed a lawsuit against appellees asserting that he had been denied access to the courts. 
Appellees filed a motion to dismiss the case, urging that Trevino had failed to exhaust his
statutory remedies.  The motion to dismiss points out that Trevino admitted that he did not
exhaust the grievance process.  Appellees' motion was accompanied by the affidavit of
John M. Patrick, a program specialist with the Texas Department of Criminal Justice. 
According to Patrick, he conducted an analysis of Trevino's grievance history.  Trevino filed
ninety-eight grievances from August 8, 2002 through January 9, 2007.  Of these, Trevino
successfully pursued 46 through step two of the grievance process.  Twenty of those
pursued through step two of the grievance process pertained to access to the courts. 
According to Patrick's affidavit, there was no record, however, that Trevino pursued the
grievance made the basis of this lawsuit  to step two.   Patrick further averred that a copy
of the grievance case tracking system documents that Trevino only followed the procedure
in this matter through step one. 
II.  Standard of Review and Substantive Law	The proper standard of review for the dismissal of an inmate's lawsuit is abuse of
discretion.  Thomas v. Knight, 52 S.W.3d 292, 294 (Tex. App.-Corpus Christi 2001, pet.
denied).  Inmate litigation is governed by special procedural rules set forth in chapter 14
of the Texas Civil Practice and Remedies Code.  See Tex. Civ. Prac. & Rem. Code Ann.
§ 14.002-.014 (Vernon 2005).  Under chapter 14,  a court may dismiss a claim if it finds,
among other things, that the claim is frivolous.  Here, the trial court's general order found
Trevino's petition to be frivolous.  See id. § 14.003 (a)(2).  Thus, we may affirm if any of the
theories advanced warrant dismissal.  See Walker v. Gonzales County Sheriff's Dep't., 35
S.W.3d 157, 162 (Tex. App.-Corpus Christi 2000, pet. denied).  The two step "Offender
Grievance Program" is the sole source of administrative remedy for TDCJ inmates.  Crain
v. Prasifka, 97 S.W.3d 867, 868 (Tex. App.-Corpus Christi 2003, pet. denied).  TDCJ's
system must be exhausted before an inmate can file suit.  Id.
III. Analysis
	The record reflects that Trevino filed a step one grievance on May 24, 2005, and
received it back on June 17, 2005.  The affidavit filed in support of appellees' motion shows
that a step two grievance was not filed, although Trevino believes he filed one.  The
evidence supporting the dismissal motion shows that step 2 was not followed.  Absent
evidence to the contrary, the trial court was within its discretion to dismiss the case. 
Trevino has not complied with the mandatory exhaustion requirements set forth in section
551.008 of the government code.  See Tex. Gov't Code Ann. § 501.008. (Vernon 2004);
Prasifka, 97 S.W.3d at 868-70.  The trial court properly exercised its discretion in
dismissing the case.  We overrule Trevino's first issue.
	Trevino urges in his second issue that the trial court erred in denying his motion for
new trial.  The dismissal order was entered on May 23, 2007.  Trevino filed his motion for
new trial on July 17, 2007, more than thirty days after the entry of the trial court's judgment. 
Tex. R. Civ. P 329b.  Without a timely motion for new trial, the trial court retained plenary
power to change its order for only 30 days after the judgment.  Tex. R. Civ. P. 329b(d). 
Because the trial court had no jurisdiction over the matter at the time the motion for new
trial was filed, there was no abuse of discretion.  We overrule Trevino's second issue. 
IV. Conclusion
	The judgment of the trial court is affirmed.


 
 
								ROSE VELA
								Justice

Memorandum Opinion delivered and 
filed this 29th day of July, 2008.